Citation Nr: 1756128	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-00 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to the service-connected disability of diabetes mellitus, type 2. 


REPRESENTATION

The Veteran represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided sworn testimony before the undersigned Veterans Law Judge at a videoconference hearing held on February 3, 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Relevant evidence has been submitted since the November 2013 Statement of the Case.  This evidence was identified at the hearing, at which time the Veteran waived initial RO review of the evidence on the record.  38 C.F.R. § 20.1304(c) (2017).  The Board may proceed with appellate review. 


FINDING OF FACT

The Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus, type 2. 


CONCLUSION OF LAW

Service connection for erectile dysfunction is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

As explained in the November 2013 Statement of the Case, service connection on a secondary basis is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Here, the Veteran contends his current erectile dysfunction is the direct result of his diabetes mellitus, type 2. 

The Veteran underwent a VA examination in September 2010, during which the Veteran's diagnosis of erectile dysfunction was confirmed.  The VA examiner noted in his September 2010 examination report that the Veteran was diagnosed with diabetes mellitus, type 2, in March 2009, but had been experiencing erectile dysfunction for three to four years prior.  Consequently, the VA examiner found the Veteran's erectile dysfunction predated his diagnosis of diabetes mellitus, type 2, and denied a causal relationship between the two conditions.

At the February 2017 Board hearing, the Veteran testified that the VA examiner misunderstood his medical history.  The Veteran explained that he told the VA examiner he has been pre-diabetic for three or four years before his diabetes mellitus diagnosis, and that the VA examiner mistakenly took his comments to mean he had been experiencing erectile dysfunction for three to four years prior to his diabetes mellitus diagnosis.  In support of this testimony, the Veteran submitted annual physical examination results from his primary care physician dated November 2006, 2007, and 2008, which documented that the Veteran had adequate erectile function.  

Having considered this corroborating evidence, the Board finds the Veteran's testimony to be highly credible and worthy of significant evidentiary value.  Accordingly, the Board declines to afford the September 2010 VA examiner's opinion any probative value, as it was based on an inaccurate factual premise-namely that the Veteran's erectile dysfunction predated his diagnosis with diabetes mellitus, type 2.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value").

Based on the Veteran's VA treatment records, he first reported symptoms of erectile dysfunction in April 2009, although he did not begin treatment for this condition until March 2010.  It is clear from the record that the Veteran's erectile dysfunction did not arise until after his March 2009 diagnosis with diabetes mellitus, type 2.  Furthermore, in a May 2010 treatment note, the Veteran's VA clinician, Dr. R.M.P.,  recorded that his "ED [erectile dysfunction] [is] definitely r/t [related to] diab [diabetes mellitus] and HTN [hypertension]."  Review of the Veteran's VA treatment records shows that Dr. R.M.P. was the clinician who initially diagnosed the Veteran with his diabetes mellitus, type 2, in March 2009 and, thus, she is closely familiar with his relevant medical history.  Accordingly, the Board affords her opinion significant evidentiary weight. 

In light of the Veteran's highly credible testimony and the probative opinion of Dr. R.M.P. linking the Veteran's current erectile dysfunction to his service-connected diabetes mellitus, type 2, the Board concludes that the Veteran's erectile dysfunction is proximately due to or the result of his service-connected diabetes mellitus, type 2.  Accordingly, service connection is granted on a secondary basis. 


ORDER

Service connection for erectile dysfunction is granted. 


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


